Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments, corrected Specification and Drawings, and response filed Jul. 27, 2022  have been received and entered into the case. 

Status of the Claims 
	Claims 100-119 are currently pending.
Claims 111, 113, 116 and 119 are amended.
	Claims 100-110 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
 	Claims 1-99 are cancelled. 
	Claims 111-119 have been considered on the merits.
Drawing Objections
	The drawing objections are withdrawn due to amendment.

Specification Objections
	The specification objections are withdrawn due to amendment.

Claim Objections
	The claim objections are withdrawn due to amendment.

Claim Rejections - 35 USC § 112
	The claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ), are withdrawn due to amendment.  New claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ) have been added to address the claim amendments.

Claim Rejections - 35 USC § 102/103
The claim rejections under 35 USC § 102/103 are maintained.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 111, 115 and 116 are rejected under 35 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bernstein et al. (US 2013/0095080 A1).  
Claim 111 is directed to an expanded population of hematopoietic stem cells with a 10 fold increase in the total number of HSC compared to the starting CD34+ HSC population and an reduced proportion of G1 cells and an increased proportion of G0 cells as compared to a control starting CD34+ HSC population expanded in a relevant control condition comprising expansion with in a hydrophobic polystyrene flask or with a Notch agonist substrate. 
With respect to claim 111, Bernstein teaches an expanded hematopoietic stem cell population (0003).  Bernstein teaches that the cultures result in at least a 50-fold increase in hematopoietic stem cells and CD34+ cells (0034 and 0045) and the cultures result in at least a 10-fold increase in the absolute number of CD34+ cells (0098).  
With respect to claims 115 and 116, Bernstein teaches the cells can be genetically modified to include an insertion of a therapeutic gene or gene product including the anti-inflammatory factors, anti-TNF, anti-IL-1, anti-IL-2 (0154).
Although, Bernstein does not teach the exact method by which the expanded hematopoietic stem cell population is produced by culturing the cells on a zwitterionic hydrogel (ZTG) in a medium comprising at least two growth factors selected from human stem cells factor (SCF), FMS-like tyrosine kinase 3 ligand (FLT3-L), thrombopoietin (TPO), interleukin-6 (IL-6), and interleukin (IL-3) as in claim 111, these limitations are interpreted as product by process type limitations.  It is noted that the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113).  In further support, Bernstein teaches culturing the hematopoietic stem cells on a dish containing fibronectin in a medium containing SCF, FLT-3L, TPO, IL-6 and IL-3 for a sufficient time to expand the cells (0090, 0095 and 0113-117).  
Likewise, Bernstein is silent with the proportion of G1 and G0 cells in the population and does not explicitly teach the population has a reduced proportion of G1 cells and an increased proportion of G0 cells as compared to a control starting CD34+ HSC population expanded in a relevant control condition comprising expansion within a hydrophobic polystyrene flask or with a Notch agonist substrate as recited in claim 111.  The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' generated cells differ, and if so to what extent, from the cells of the prior art.  The prior art cells are the same or similar because they are being cultured in similar manner as claimed by applicant.  Specifically, Bernstein teaches culturing the hematopoietic stem cells on a dish containing fibronectin in a medium containing SCF, FLT-3L, TPO, IL-6 and IL-3 for a sufficient time to expand the cells (0090, 0095 and 0113-117).  In addition, Bernstein teaches the hematopoietic stem cells express the markers CD34 and CD90 and are negative for Lin and CD38 (0034) as recited in claims 112-114 and the culturing method of Bernstein does not have the population directly on a hydrophobic polystyrene flask or uses a Notch agonist substrate.  Bernstein taken as a whole demonstrates a reasonable probability that the expanded hematopoietic stem cells are either identical or sufficiently similar to the claimed cells that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.  Clear evidence that the method for producing stem cells and resulting cells of the cited prior art does not possess a critical characteristic that is possessed by the claimed cells (for example, that the population of expanded hematopoietic stem cells taught by Bernstein has a decrease in G0 cells and an increase in G1 cells as compared to a relevant control condition comprising expansion within a hydrophobic polystyrene flask or with a Notch agonist substrate) would advance prosecution.
Therefore, the invention reference anticipates the claimed subject matter or the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.   

Claims 111, 115 and 116 are rejected under 35 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Smith et al. (US 2011/0033928 A1).  
Claim 111 is directed to an expanded population of hematopoietic stem cells with at least a 10 fold increase in the total number of HSC compared to the starting CD34+ HSC population and an reduced proportion of G1 cells and an increased proportion of G0 cells as compared to a control starting CD34+ HSC population expanded in a relevant control condition comprising expansion with in a hydrophobic polystyrene flask or with a Notch agonist substrate. 
With respect to claim 111, Smith teaches hematopoietic stem cells in culture on a synthetic polymer matrix in the form of a hydrogel (0011-0014 and 0018-0019) where the polymer matrix is poly 2-(methacryloyloxy)ethyl dimethyl-(3-sulfopropyl)ammonium hydroxide (PMEDSAH), a zwitterionic hydrogel (0011-0013 and 0018-0019).  Smith teaches the cells are cultured, therefore, the cells are expanded.  Smith teaches the cells are able to go through multiple passages while remaining in an undifferentiated state as a result of the synthetic matrix (abstract and 0003).  Therefore, the cells would have a reduced proportion of G1 cells and an increased proportion of G0 cells as compared to a control starting CD34+ HSC population expanded in a relevant control condition comprising expansion within a hydrophobic polystyrene flask or with a Notch agonist substrate.  
With respect to claim 117, Smith teaches a composition comprising the cells in a scaffold made of the synthetic polymer substrate (0059).  With respect to claims 118 and 119, Smith further teaches the polymer substrates can be used to grow cells in vitro and then for implantation or transplantation into a subject to aid in growth (a pharmaceutical acceptable carrier and therapeutically effective amount) and regeneration of cells and tissues in a particular area or location of the subject (0059).  
Although, Smith does not teach the exact method by which the expanded hematopoietic stem cell population is produced by culturing the cells on a zwitterionic hydrogel (ZTG) in a medium comprising at least two growth factors selected from human stem cells factor (SCF), FMS-like tyrosine kinase 3 ligand (FLT3-L), thrombopoietin (TPO), interleukin-6 (IL-6), and interleukin (IL-3) or where the cells are culture for a period sufficient to provide a zwitterionic gel expanded hematopoietic population with at least at least a 10 fold increase in the total number of HSC compared to the starting CD34+ HSC population as in claim 111, these limitations are interpreted as product by process type limitations.  It is noted that the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113).  
Therefore, the invention reference anticipates the claimed subject matter or the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.   

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are maintained. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 111 and 113-116 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al. (US 2013/0095080 A1).
Claim 111 is directed to an expanded population of hematopoietic stem cells with a 10 fold increase in the total number of HSC compared to the starting CD34+ HSC population and an reduced proportion of G1 cells and an increased proportion of G0 cells as compared to a control starting CD34+ HSC population expanded in a relevant control condition comprising expansion with in a hydrophobic polystyrene flask or with a Notch agonist substrate. 
With respect to claim 111, Bernstein teaches an expanded hematopoietic stem cell population (0003).  Bernstein teaches that the cultures result in at least a 50-fold increase in hematopoietic stem cells and CD34+ cells (0034 and 0045) and the cultures result in at least a 10-fold increase in the absolute number of CD34+ cells (0098).  
With respect to claims 115 and 116, Bernstein teaches the cells can be genetically modified to include an insertion of a therapeutic gene or gene product including the anti-inflammatory factors, anti-TNF, anti-IL-1, anti-IL-2 (0154).
Although, Bernstein does not teach the exact method by which the expanded hematopoietic stem cell population is produced by culturing the cells on a zwitterionic hydrogel (ZTG) in a medium comprising at least two growth factors selected from human stem cells factor (SCF), FMS-like tyrosine kinase 3 ligand (FLT3-L), thrombopoietin (TPO), interleukin-6 (IL-6), and interleukin (IL-3) as in claim 111, these limitations are interpreted as product by process type limitations.  It is noted that the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113).  In further support, Bernstein teaches culturing the hematopoietic stem cells on a dish containing fibronectin in a medium containing SCF, FLT-3L, TPO, IL-6 and IL-3 for a sufficient time to expand the cells (0090, 0095 and 0113-117).  
Likewise, Bernstein is silent with the proportion of G1 and G0 cells in the population and does not explicitly teach the population has a reduced proportion of G1 cells and an increased proportion of G0 cells as compared to a control starting CD34+ HSC population expanded in a relevant control condition comprising expansion within a hydrophobic polystyrene flask or with a Notch agonist substrate as recited in claim 111.  The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' generated cells differ, and if so to what extent, from the cells of the prior art.  The prior art cells are the same or similar because they are being cultured in similar manner as claimed by applicant.  Specifically, Bernstein teaches culturing the hematopoietic stem cells on a dish containing fibronectin in a medium containing SCF, FLT-3L, TPO, IL-6 and IL-3 for a sufficient time to expand the cells (0090, 0095 and 0113-117).  In addition, Bernstein teaches the hematopoietic stem cells express the markers CD34 and CD90 and are negative for Lin and CD38 (0034) as recited in claims 112-114 and the culturing method of Bernstein does not have the population directly on a hydrophobic polystyrene flask or uses a Notch agonist substrate.  Bernstein taken as a whole demonstrates a reasonable probability that the expanded hematopoietic stem cells are either identical or sufficiently similar to the claimed cells that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.  Clear evidence that the method for producing stem cells and resulting cells of the cited prior art does not possess a critical characteristic that is possessed by the claimed cells (for example, that the population of expanded hematopoietic stem cells taught by Bernstein has a decrease in G0 cells and an increase in G1 cells as compared to a relevant control condition comprising expansion within a hydrophobic polystyrene flask or with a Notch agonist substrate) would advance prosecution.
Although, Bernstein teaches the hematopoietic stem cell population with at least a 50-fold increase in CD34+ cells and hematopoietic stem cells can be positive for CD34 and CD90 and negative for Lin and CD38 (0034), Bernstein does not explicitly teach the hematopoietic stem cell population with at least 50% of the cells are CD34+ and Lin- or with at least 50% of the cells are CD34+ and CD45RA- or the hematopoietic stem cell population with at least 90% of the cells are CD34+ and Lin- or with at least 70% of the cells are CD34+ and CD45RA- as recited in claims 113 and 114 respectively.  Bernstein teaches the hematopoietic stem cells can be recognized by the presence or absence of specific markers including Lin, CD34, CD38, CD45RA, and CD90 (0019, 0044 and 0080).  Additionally, Bernstein teaches the cells can be purified or enriched to increase the percentage of hematopoietic stem cells with the markers of interest using antibodies against the marker or antigen of interest (0080 and 0085).  Accordingly, at the effect time of filing of the claimed invention one of ordinary skill in the art would have been motivated to modify the composition of expanded hematopoietic stem cells of Bernstein to contain at least 50% or 90% CD34+ and Lin- cells or at least 50% or 70% CD34+ and CD45RA- cells for the benefit of having a particular desired cell population and increase the proportion of the hematopoietic stem cells.  One of ordinary skill in the art would have had a reasonable expectation of success in modifying the hematopoietic stem cells to include such a population of cells, since such populations of hematopoietic stem cells were known as taught by Bernstein and Bernstein teaches purifying the cells according to desired cell markers.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 112 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bernstein (as applied to claims 111 and 113-116 above), and further in view of Tarunina et al. (Stem Cells and Development, 2016).
The teachings of Bernstein can be found in the previous rejection above. 
Bernstein does not explicitly teach the expanded hematopoietic stem cell population comprising a 10-fold increase in the total number of cells having a CD34+, CD38-, CD45RA-, CD49f+, CD90+ phenotype as compared to the starting CD34+ hematopoietic stem cell population from which it is formed as recited in claim 112.  However, Tarunina teaches a population of expanded hematopoietic stem cell which are CD34+, CD38lo/-, CD45RA-, CD90+, CD49f+ (abstract).  Tarunina further teaches that this population represents long-term hematopoietic repopulating cells which are desired for expansion and cell therapy (pg. 1710 Col. 1 para. 2-4).  In further support, Bernstein teaches the hematopoietic stem cell population with at least a 50-fold increase in CD34+ cells and hematopoietic stem cells can be positive for CD34 and CD90 and negative for Lin and CD38 (0034) and teaches the hematopoietic stem cells can be recognized by the presence or absence of specific markers including Lin, CD34, CD38, CD45RA, and CD90 (0019, 0044 and 0080).  Additionally, Bernstein teaches the cells can be purified or enriched to increase the percentage of hematopoietic stem cells with the markers of interest using antibodies against the marker or antigen of interest (0080 and 0085).  Accordingly, at the effect time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the expanded hematopoietic stem cell population of Bernstein to have at least a 10-fold increase in cells which are CD34+, CD38-, CD45RA-, CD90+, and CD49f+ for the benefit of having a population of cells which are known to have long term expansion as taught by Tarunina.  Additionally, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the hematopoietic stem cells to include such a population of cells, since such populations of hematopoietic stem cells were known and desired as taught by Tarunina and Bernstein teaches purifying the cells according to desired cell markers.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 117-119 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bernstein (as applied to claims 111 and 113-116 above), and further in view of Smith et al. (US 2011/0033928 A1).
The teachings of Bernstein can be found in the previous rejection above with respect to claims 111 and 113-116.  
With respect to claims 118 and 119, Bernstein teaches the composition is a pharmaceutical composition containing pharmaceutically acceptable carrier and a therapeutically effective amount of the expanded cells (0184-0185).
Bernstein does not teach a composition comprising the hematopoietic stem cell population within a zwitterionic gel as recited in claim 117.  However, Smith teaches hematopoietic stem cells in a culture on a synthetic polymer matrix in the form of a hydrogel (0011-0014 and 0018-0019) and where the polymer matrix is poly 2-(methacryloyloxy)ethyl dimethyl-(3-sulfopropyl)ammonium hydroxide (PMEDSAH), a zwitterionic hydrogel (0011-0013 and 0018-0019).  Smith teaches the cells are cultured, therefore, the cells would be expanded.  Smith teaches the cells are able to go through multiple passages while remaining in an undifferentiated state as a result of the synthetic polymer matrix (abstract and 0003).  Smith teaches a composition comprising the cells in a scaffold made of the synthetic polymer substrate (0059).  In addition, Smith teaches xenogeneic culture matrices show batch to batch inconstancies and are prone to contaminations (0005).  Smith further teaches the polymer substrates can be used to grow cells in vitro and then for implantation or transplantation into a subject to aid in growth and regeneration of cells and tissues in a particular area or location of the subject (0059).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the expand hematopoietic stem cell population of Bernstein to include a zwitterionic gel for the benefits of providing a matrix for the cells to grow in, providing a structure that will aid in the growth and regeneration of the tissue of a subject when transplanted into the subject, and to provide a safe and consistent substrate for the cell culture as taught by Smith.  It would have been obvious to one of ordinary skill in the art to materials known in the art to culture and to transplant hematopoietic stem cells as taught by Smith in the expanded hematopoietic stem cell population taught by Bernstein, since Bernstein is also directed to treating subjects with an effect amount of hematopoietic stem cells.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the expanded hematopoietic stem cell population taught by Bernstein so that the cells are within a zwitterionic gel, since Bernstein teaches the cells in an acceptable pharmaceutical carrier and Smith teaches that matrix composed of zwitterionic gel is an acceptable pharmaceutical carrier. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Response to Arguments 
Applicant's arguments filed Jul. 27, 2022 have been fully considered but they are not persuasive.
With respect to the rejections under 35 U.S.C. § 102/103 and 103 over Bernstein, Applicant argues that the claimed cells produced by the method disclosed in the instant application are different from those produced by Bernstein (Remarks pg. 12-13 bridging para. and pg. 16 para. 3).  Applicant further explains that the methods in the instant application for CD34+ expansion included the methods of UM171, SR1, DXI and a commercial hyaluronic acid and polyethylene glycol-based hydrogel, HYSTEM® and that Fig. 6 in the application demonstrates that the method disclosed in claim 1 produces a vastly greater number of CD34+ cells than any of the other methods and that Fig. 7 shows that the majority of the CD34+ cells produced by the claimed method remain as HSC and do not differentiate into other more advance cell types (Remarks pg. 13 para. 1).  However, this argument was not found to be persuasive since the claim 111 is to an expanded population of HSC cells which is taught by Bernstein.  Furthermore, Bernstein teaches the expanded population contains 10 fold increase in CD34+ HSCs (0098).  
Applicant argues that Bernstein teaches a population of cells that is heterogeneous and contains CD34+ progenitor cells and more mature myeloid and lymphoid precursor cells and that the expanded population disclosed by Bernstein is composed of 4.9 to 25% of CD34+ cells and the expanded cells using the method of claim 1 is made up of 95.0 % ± 3 % (Remarks pg. 13 para. 1).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the percentage of CD34+ cells in the expanded hematopoietic stem cell population and little to no myeloid and lymphoid precursor cells) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that any cell population comprising genetically modified cells produced by the methods of Claims 115 and 116 would not be the same as the cell populations taught or suggested by Bernstein (Remarks pg. 13 para. 2).  However, the arguments with respect to the cells of Bernstein being different from the cells of claim 111 were not found to be persuasive.  It is noted that the claims are to an expanded hematopoietic stem cell population not to a method of producing such.  There is no evidence on the record that the expanded hematopoietic stem cells are different from those taught in the prior art.  For instance, there appears to be no clear differences in characteristics or behavior of the claimed cells from those of the prior art.  
Applicant argues that the term “culture” in Smith is not the same as expanding the HSCs as in the instant application and no reasons are given for this conclusion (Remarks pg. 15 para. 2).  However, this argument was not found to be persuasive since, as stated in the rejection (pg. 9-10 bridging para.), Smith cultures the cells for multiple passages which would be understood by one of ordinary skill in the art to mean that the cells are growing or expanding in the culture.  
Applicant argues that Smith provides no information or guidance of whether the zwitterionic hydrogel disclosed interacts with the HSCs under unknown or unidentified culture conditions (Remarks pg. 15 para. 2).  However, this argument was not found to be persuasive, since Smith teaches the expanded HSC population and that the population was expanded on zwitterionic hydrogel (0011-0013 and 0018-0019). The claims are not to a method of culturing HSCs with a zwitterionic hydrogel under particular culture conditions and unknown culture conditions. 
Applicant argues that the instant application discloses the method uses HYSTEM® which is known to reduce cell attachment and this hydrogel system did not produce the same cell population at the conclusion of culturing as ZTG and given the unpredictability in the results of culturing with various hydrogel systems one of ordinary skill art to conclude that the cell population obtained using the zwitterionic hydrogel of Smith would result in the cell population of Claim 111 (Remarks pg. 15 para. 2).  However, this argument was not found to be persuasive, since no evidence has been presented demonstrating clear differences between the HSCs of the prior art references and the claimed HSCs.  Furthermore, it is noted the claim does not exclude other cells from being present.  Claim 111 is directed to an expanded hematopoietic stem cell population.  Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a particular hydrogel, HYSTEM®) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that the cell populations taught by Tarunina consist of more differentiated progenitor cell types than the claimed cells (Remarks pg. 17-18 bridging para.).  However, this argument was not found to be persuasive, since Tarunina teaches a population of expanded hematopoietic stem cells with the claimed phenotype recited in claim 112 and that these cells represent long-term hematopoietic repopulating cells (abstract and pg. 1710 Col. 1 para. 2-4).  
Applicant argues that Smith does not remedy the deficiencies of Bernstein (Remarks pg. 18 last para.).  However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Bernstein were not found to be persuasive as explained above.  


Conclusion
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632